Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/13/2021 has been entered and made of record. Claims 1, 6 and 9 are amended. Claims 1-20 are pending. In light of the amendment, the rejection under 35 U.S.C. 112(b) would be withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but they are not persuasive.
Applicant alleges that Mallinson fails to teach the limitation “replaying the HMD game play to adjust the game play POV to align with the camera POV” (p. 6-7 of Remarks).
Examiner notices that applicant merely asserts that Mallinson fails to teach the limitation without any explanation to support the argument, which is not persuasive.
Examiner also notices that Mallinson teaches a camera POV 104. For example, Mallinson discloses “a camera 104 can be configured to capture image of the interactive environment in which the user 114 is located. These captured images can be analyzed to determine the location and movements of the user 114, the HMD 102, and the controller 118” in [0037], see also [0085, 0113] and Fig 1.

    PNG
    media_image1.png
    468
    678
    media_image1.png
    Greyscale

 Mallinson also teaches a game play POV by a video stream including regions of a frame generated for each player in [0120], see also Fig 2A below.

    PNG
    media_image2.png
    520
    803
    media_image2.png
    Greyscale

Mallinson further discloses “The virtual reality extends beyond the field of view 204a of the user, and as the user moves the head, the view of the virtual reality changes, as if the HMD where a camera pointing to the virtual reality” in [0043]; “FIG. 2B illustrates the changing of the field of view 204b of the user 114 when the user moves the HMD” in [0044]. Here, the system use a changed point of view of HMD user (e.g. from forward POV to right POV in Fig 2) to recreate a scene with field of view 204b by aligning game play POV with user POV and replay on the HMD display screen.

    PNG
    media_image3.png
    302
    451
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 2016/0189429) in view of Sheftel et al. (US 2019/0156579).
As to Claim 1, Mallinson teaches a method for rendering mixed reality video, comprising:
capturing head mounted display (HMD) game play by a user of a video game being executed on a computing system, the HMD game play being captured from game play point of view (POV) (Mallinson discloses “Each of these players may receive a separate video stream, or a single video stream may include regions of a frame generated specifically for each player, e.g., generated based on each player's point of view” in [0120], see also [0129-0130, 0132]);
identifying, by the computing system, a coordinate location of a camera having a camera POV used to view the user during the HMD game play (Mallinson discloses “a camera 104 can be configured to capture image of the interactive environment in which the user 114 is located. These captured images can be analyzed to determine the location and movements of the user 114, the HMD 102, and the controller 118” in [0037]; “any other devices interfacing with the HMD (e.g., a camera connected to the game console that tracks the movements of the user wearing the HMD” in [0113]; “The position module 614 calculates the position and motion of the HMD based on the data obtained by inertial sensors in the HMD” in [0085]; “to determine the position of the portable device or the position of other devices in the vicinity”);
replaying the HMD game play to adjust the game play POV to align with the camera POV (Mallinson discloses “The virtual reality extends beyond the field of view 204a of the user, and as the user moves the head, the view of the virtual reality changes, as if the HMD where a camera pointing to the virtual reality” in [0043]; “FIG. 2B illustrates the changing of the field of view 204b of the user 114 when the user moves the HMD” in [0044]); and 
Mallinson doesn’t teach removing background of a captured image. The combination of Sheftel further teaches following limitation:
rendering a mixed reality video by compositing video from the HMD game play after said adjusting of the game play POV and video from the camera POV, the rendering includes removal of a background captured in the video from the camera POV, such that the user appears partially within a scene of the video game when rendered in said mixed reality video (Mallinson discloses “the virtual-reality includes the mixing of virtual elements with real-world elements, what is referred to as augmented reality. Also, the virtual-reality may include video images received from a remote computer device” in [0082]; “Virtual Reality Generator 808 creates the virtual or augmented reality, as previously described, using the position calculated by the Position Module” in [0107]; “The virtual reality extends beyond the field of view 204a of the user, and as the user moves the head, the view of the virtual reality changes, as if the HMD where a camera pointing to the virtual reality” in [0043]; “The elements that may move within the virtual reality includes virtual objects representing objects or people from the real world that would naturally move in the real world, such as game characters, people, animals, cars, etc.” in [0046]; modified display data in [0117]; “to provide overlays configured to be placed on other video. For example, these overlays may include… images of other game players, video feeds of other game players (e.g., we beam video)” in [0131]; “Video Source 1130 is optionally configured to provide a separate video stream for each player based on their point of view” in [0132]. Sheftel further discloses “The camera 60 is directed such that its field of view 68 captures the background set 35. The green screen in the images captured by the camera is removed by the PC 66, by chroma keying, so that the image 74 of the subject can be composited onto the view of the virtual scene 76 viewed from the perspective of the camera 60” in [0005]; see also removable background in [0029, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mallinson with the teaching of Sheftel so as to superimpose an image of a subject (e.g. user of HMD) onto a view of a virtual scene (Sheftel, [0005]).

As to Claim 6, Mallinson in view of Sheftel teaches the method of claim 1, wherein aligning the game play POV with the camera POV provides an alignment that includes one or more instances of non-alignment and alignment during the mixed reality video (Mallinson discloses “The virtual reality extends beyond the field of view 204a of the user, and as the user moves the head, the view of the virtual reality changes, as if the HMD where a camera pointing to the virtual reality” in [0043]; “FIG. 2B illustrates the changing of the field of view 204b of the user 114 when the user moves the HMD” in [0044]).

As to Claim 7, Mallinson in view of Sheftel teaches the method of claim 1, wherein said compositing of the video from the HMD game play after said adjusting of the game play POV and video from the camera POV produces a blending of said videos, the blending produces the mixed reality video (Mallinson discloses “Virtual Reality Generator 808 creates the virtual or augmented reality, as previously described, using the position calculated by the Position Module” in [0107]; overlaying images of game player on video in [0131]; see also mixed reality in [0082].)

As to Claim 8, Mallinson in view of Sheftel teaches the method of claim 1, wherein the camera is positioned substantially behind the user at a fixed position and angle to define the camera POV during the HMD game play (Mallinson discloses “a camera 104 can be configured to capture image of the interactive environment in which the user 114 is located. These captured images can be analyzed to determine the location and movements of the user 114, the HMD 102, and the controller 118” in [0037], see also [0038, 0113]. Here, the camera can be located at any location (e.g. behind the HMD user) within the real environment.)

As to Claim 9, Mallinson in view of Sheftel teaches the method of claim 1, wherein the adjusting the game play POV to align with the camera POV results in an adjusted camera POV that is different than the game play POV (Mallinson discloses “The virtual reality generator 602 is a module that maintains a view of a virtual reality world and calculates which part of the virtual world is visible at a given time to the viewer wearing the HMD” in [0082]; “The video game engine is configured to receive game commands from a player and to maintain a copy of the state of the video game based on the received commands…The game state is typically maintained based on game rules, as well as game commands such as move, tum, attack, set focus to, interact, use, and/or the like” in [0128].)

As to Claim 10, Mallinson in view of Sheftel teaches the method of claim 1, wherein the adjusting the game play POV to substantially align with the camera POV results in the mixed reality video having a point of view that is substantially behind (Mallinson discloses “The virtual reality extends beyond the field of view 204a of the user, and as the user moves the head, the view of the virtual reality changes, as if the HMD where a camera pointing to the virtual reality” in [0043]; “if the user starts turning the head to the right, the rendering engine will start generating data to the right of the current view assuming that the user will continue turning to the right” in [0112]; “Video Source 1130 is optionally configured to provide a separate video stream for each player based on their point of view” in [0132]. Here, the user can rotate by any angle within the real environment.)

As to Claim 12, Mallinson in view of Sheftel teaches the method of claim 1, wherein the removal of the background includes performing a green screen background removal from the camera POV video, said background removal is performed digitally to create a user integration video (Sheftel discloses “The camera 60 is directed such that its field of view 68 captures the background set 35. The green screen in the images captured by the camera is removed by the PC 66, by chroma keying, so that the image 74 of the subject can be composited onto the view of the virtual scene 76 viewed from the perspective of the camera 60” in [0005]; see also removable background in [0029, 0048] and Fig 1).

As to Claim 13, Mallinson in view of Sheftel teaches the method of claim 1, further comprising:
executing a calibration process to relate the coordinate location of the camera to a spatial coordinate position of the HMD when worn by the user (Sheftel discloses a spatial calibration process in [0009, 0034].)

Claim 15 is rejected based upon similar rationale as Claim 1.

As to Claim 18, Mallinson in view of Sheftel teaches the method of claim 15, wherein the view offset provides for an intentional misalignment between the game play POV and the camera POV, such that the view offset enables a side view of the user during the HMD game play, the side view being shown in the mixed reality video (Mallinson discloses “The virtual reality generator 602 is a module that maintains a view of a virtual reality world and calculates which part of the virtual world is visible at a given time to the viewer wearing the HMD” in [0082]; “a client may be configured to perform further rendering, to overlay one video image on another video image, to crop a video image, and/or the like” in [0123]; “as long as the processing of the overlay operations are performed in the desired way” in [0143]. Here, the claim is directed to a general overlaying operation.)
As to Claim 19, Mallinson in view of Sheftel teaches the method of claim 15, wherein the mixed reality video is defined by a plurality of video segments, and each of the plurality of video segments is produced to include the view offset or one or more other view offsets (Mallinson discloses “a client may be configured to perform further rendering, to overlay one video image on another video image, to crop a video image, and/or the like” in [0123]. Here, two video image are not necessary to have an aligned point of view.)


Claims 2-5, 11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view of Sheftel and Joyce et al. (US 2017/0201478).
As to Claim 2, Mallinson in view of Sheftel teaches the method of claim 1. The combination of Joyce further teaches wherein the replaying of the HMD game play is processed by automatically re-executing the HMD game play using inputs obtained from metadata captured during the HMD game play by the user (Mallinson discloses a video recording device to generate a video and a memory to store recorded video in a video stream in [0130]. Joyce further discloses “the processing device 104 can retrieve and/or store captured or received videos, metadata associated with captured or received videos” in [0137]; “the metadata may be understood by an application (app) running on the capturing device and playback device” in [0274]; video metadata may include video resolution, orientation, date, time, number of views etc. in [0223].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mallinson and Sheftel with the teaching of Joyce so as to enable rendering or playback in the correct orientation and in the same aspect ratio as when captured or recorded regardless of the device's display size, OS version or OS modification (Joyce, [0039]).

As to Claim 3, Mallinson in view of Sheftel and Joyce teaches the method of claim 2, wherein adjusting the game play POV to substantially align with the camera POV changes an angle and position of a virtual camera into a scene of the HMD game play when replaying the HMD game play (Mallinson discloses “The virtual reality extends beyond the field of view 204a of the user, and as the user moves the head, the view of the virtual reality changes, as if the HMD where a camera pointing to the virtual reality” in [0043]; “FIG. 2B illustrates the changing of the field of view 204b of the user 114 when the user moves the HMD” in [0044]).

As to Claim 4, Mallinson in view of Sheftel teaches the method of claim 1. The combination of Joyce further teaches wherein the replaying of the HMD game play causes game code of the video game to be automatically re-executed and controlled by state data and inputs obtained from metadata captured during the HMD game play of the user when the video of the HMD game play was generated (Mallinson discloses “This game state includes the position of objects in a game environment, as well as typically a point of view. The game state may also include properties, images, colors and/or textures of objects. The game state is typically maintained based on game rules, as well as game commands such as move, tum, attack, set focus to, interact, use, and/or the like” in [0128]; “Rendering logic typically includes processing stages configured for determining the three-dimensional spatial relationships between objects and/or for applying appropriate textures, etc., based on the game state and viewpoint” in [0129]; see also [0130, 0132]. Joyce further discloses “the processing device 104 can retrieve and/or store captured or received videos, metadata associated with captured or received videos” in [0137]; “the metadata may be understood by an application (app) running on the capturing device and playback device” in [0274]; video metadata may include video resolution, orientation, date, time, number of views etc. in [0223].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mallinson and Sheftel with the teaching of Joyce so as to enable rendering or playback in the correct orientation and in the same aspect ratio as when captured or recorded regardless of the device's display size, OS version or OS modification (Joyce, [0039]).

Claim 5 is rejected based upon similar rationale as Claim 3.

As to Claim 11, Mallinson in view of Sheftel teaches the method of claim 1. The combination of Joyce further teaches wherein the replaying the HMD game play includes using game play metadata to cause the HMD game play to automatically progress through the HMD game play without user input  (Joyce discloses “the processing device 104 can retrieve and/or store captured or received videos, metadata associated with captured or received videos” in [0137]; “the metadata may be understood by an application (app) running on the capturing device and playback device” in [0274]; video metadata may include video resolution, orientation, date, time, number of views etc. in [0223]; automatic metadata tagging in [0209].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mallinson and Sheftel with the teaching of Joyce so as to enable rendering or playback in the correct orientation and in the same aspect ratio as when captured or recorded regardless of the device's display size, OS version or OS modification (Joyce, [0039]).

As to Claim 14, Mallinson in view of Sheftel teaches the method of claim 1, wherein metadata from the HMD game play by the user and the video from the camera POV is processed during a first pass, and the replaying and rendering of the mixed reality video is processed during a second pass (Joyce discloses “the processing device 104 can retrieve and/or store captured or received videos, metadata associated with captured or received videos” in [0137]; “the metadata may be understood by an application (app) running on the capturing device and playback device” in [0274]; video metadata may include video resolution, orientation, date, time, number of views etc. in [0223]. Mallinson discloses “the rendering engine for the virtual reality generator utilizes forward prediction for the motions of the user, predicting which parts of the virtual world will the user visit” in [0112]; “The virtual reality extends beyond the field of view 204a of the user, and as the user moves the head, the view of the virtual reality changes, as if the HMD where a camera pointing to the virtual reality” in [0043]. Here, video metadata is retrieved from the video first, then the orientation within the video metadata can be used to change the view of the virtual reality change.)

Claim 16 is rejected based upon similar rationale as Claim 2. 
Claim 17 is rejected based upon similar rationale as Claim 3.
Claim 20 is rejected based upon similar rationale as Claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday to Friday from 8:00 am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612